 1

 2

 3
          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MONTANA,
 4                              GREAT FALLS DIVISION
     ______________________________________________________________________________
 5
      KYRA KING and CARLA KING
 6
                      Plaintiff,                            Cause No. 4:18-cv-00124-BMM
 7
              and
 8                                                          ORDER
     STATE FARM MUTUAL AUTOMOBILE
 9   INSURANCE COMPANY, & JOEL LAIRD
     AGENT OF STATE FARM MUTUAL
10   AUTOMOBILE INSURANCE COMPANY,
     in his official and individual Capacity
11
                    Defendants.
12

13
            This Court having reviewed the Unopposed Motion to Dismiss Joel Laird as a defendant
14
     and with no objection thereto, hereby GRANTS the Plaintiffs’ Motion to Dismiss Joel Laird as a
15
     Defendant in this case.
16

17
            Dated this 22nd day of January 2019
18

19

20

21

22

23

24
                                                   1
25

26
